DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-7 are objected to because of the following informalities:  Both claim 5 states “narrowed toward rear from front” on line 4, and claim 6 states “narrowed toward front from rear” on line 4. They both should be corrected to include “the rear” and “the front”. 
Claim 7 makes similar mistakes and should also be corrected accordingly.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the helical element, which is critical or essential to the practice of the invention but not included in the claims. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The claims are directed toward an antenna device for a vehicle, and therefore an antenna needs to be present. The capacitance loading element is described as being used in conjunction with the helical element (element 40 in the figures) in order to act as the antenna. Therefore the claims would not be enabled without the helical element being claimed. The antenna art is unpredictable, and a minor change in what is used in conjunction with the capacitance loading element may produce a whole other antenna which is not disclosed by the current invention, and therefore the claim renders its scope broader than the disclosure of the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2012/0188143, hereby referred as Yang) in view of Lo (US 2014/0176374).
Regarding claim 1, Yang teaches the following:
an antenna device for a vehicle comprising: 
an antenna case (element 30, figure 1); 
a capacitance loading element (element 60, figure 1) housed in an internal space of the antenna case; 
a capacitance loading element holder including a lower holder (the mount as explained in paragraph [0057], “the first antenna unit (40) is in the form of a helical antenna that consists of the mount and the coil wound on the mount, the first auxiliary unit (60) is approximately triangular with a middle portion thereof depressed, as seen from the front, for contacting with the first antenna unit (40)”, figure 1); and 
a base (element 12, figure 1) configured to hold the lower holder.
Yang does not explicitly teach an upper holder, and configured to sandwich and hold the capacitance loading element between the upper holder and the lower holder.
Lo suggests the teachings of a holder including an upper holder (element 232, figure 3) and a lower holder (element 23, figure 3), and configured to sandwich and hold the element (element 220, figure 3) between the upper holder and the lower holder (as shown in figures 3-6); a base (element 24, figure 3) configured to hold the lower holder.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the capacitance loading element holder of Yang to include an upper holder, and be configured to sandwich and hold the capacitance loading element between the upper holder and the lower holder as suggested by the teachings of Lo by placing the upper holder in the open space in the middle of the capacitance loading element which is an alternative way to securely attach the capacitance loading element to the lower holder “solidly and stably without producing deflection and vibration” (paragraph [0022]).

Regarding claim 2, the combination of Yang and Lo as referred in claim 1 teaches the following:
wherein the capacitance loading element includes two elements (Yang, 1st and 2nd Elements, figure 1 as shown below) and a connecting portion (Yang, Connecting Portion, figure 1 as shown below) that connects the two elements, the connecting portion is provided at a position lower than upper edges of the two elements (figure 1 as shown below), the upper holder  (Lo, element 232, figure 3, as explained in claim 1) holds the two elements, and the upper holder and the lower holder (Yang, “the mount”, paragraph [0057], figure 1) sandwich and hold the connecting portion (as explained in claim 1).


    PNG
    media_image1.png
    601
    730
    media_image1.png
    Greyscale

Regarding claim 3, the combination of Yang and Lo as referred in claim 2 teaches the following:
wherein the upper holder (Lo, element 232, figure 3, as explained in claim 1) fills a space surrounded by the two elements (Yang, 1st and 2nd Elements, figure 1 as shown below) and the connecting portion (Yang, Connecting Portion, figure 1 as shown below).

Allowable Subject Matter
Claims 4-8 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845